            Case 1:20-cv-08140-RA Document 19
                                           18 Filed 02/18/21
                                                    02/17/21 Page 1 of 1
                                  Timothy J. Straub                                                 Dentons US LLP 1221
                                  Managing Associate                                               Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                United States
                                  D +1 212 768 6821

                                                                                  •• Salans FMC SNR Denton McKenna Long
                                                                                                             dentons.com




February 17, 2021

VIA ECF

The Honorable Ronnie Abrams
Southern District of New York
United States Courthouse, Thurgood Marshall
40 Foley Square
New York, NY 10007


Re:    Romero v. Jio, Inc.: Case No. 20-cv-08140-RA

Dear Judge Abrams:

We represent defendant Jio, Inc. (“Defendant”) in the above-referenced matter. Together with counsel
for plaintiff, we jointly and respectfully move this Court to stay all case deadlines in this action for forty-
five days (45), from February 18, 2021 to April 5, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties
will file a stipulation of voluntary dismissal.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                        Timothy J. Straub


                                                      Application granted. The parties shall file either a
cc:    All counsel of record (by ECF)
                                                      status update or a stipulation of voluntary dismissal
                                                      on or before April 5, 2021.

                                                      SO ORDERED.



                                                      ____________________
                                                      Hon. Ronnie Abrams
                                                      02/18/2021



116664995
